    Case 2:18-cv-03549-GRB-ST Document 216 Filed 10/05/20 Page 1 of 2 PageID #: 6274




(212) 373-3666

(212) 492-0649

shershman@paulweiss.com




       October 5, 2020




       VIA ECF
       The Honorable Gary R. Brown
       United States District Court for the Eastern District of New York
       100 Federal Plaza
       Central Islip, NY 11722-9014

                           Re: Flores v. Town of Islip, No. 18 Civ. 3549(GRB)(ST)

       Dear Judge Brown:

                      We, along with co-counsel, represent the Plaintiffs in the above-referenced
       matter. We write to address Your Honor’s questions regarding the relevance of certain topics
       covered during today’s examination of Plaintiffs’ expert, Dr. Thomas Sugrue. As explained in
       more detail below, Dr. Sugrue’s testimony is highly relevant to the Court’s broad-based totality
       of the circumstances inquiry—specifically, Senate Factor Five.

                       Under Senate Factor Five, the Court must consider “the extent to which members
       of the minority group in the state or political subdivision bear the effects of discrimination in
       such areas as education, employment and health, which hinder their ability to participate
       effectively in the political process.” Thornburg v. Gingles, 478 U.S. 30, 36–37 (1986) (citing S.
       Rep. No. 97-417, at 28–29 (1982)). While other Senate Factors focus on the political process
       directly, Senate Factor Five is designed to consider the ways that the political process “interacts
Case 2:18-cv-03549-GRB-ST Document 216 Filed 10/05/20 Page 2 of 2 PageID #: 6275



                                                                                              2


  with social and historical conditions to cause an inequality” in the opportunity of the minority
  group to participate politically. Goosby v. Town Bd. of Town of Hempstead, N.Y., 180 F.3d 476,
  496 (2d Cir. 1999) (citing Gingles, 478 U.S. at 47).

                   Importantly, “where minority group members suffer effects of prior
  discrimination” and “the level of minority participation in politics is depressed, plaintiffs need
  not prove any further causal nexus between their disparate socioeconomic status and the
  depressed level of political participation.” United States v. Vill. of Port Chester, 704 F. Supp. 2d
  411, 445 (S.D.N.Y. 2010) (internal quotation marks and alteration omitted); Reed v. Town of
  Babylon, 914 F. Supp. 843, 887 (E.D.N.Y. 1996) (“No casual nexus between lower
  socioeconomic status and lower political participation need be proven”); Rodriguez v. Harris
  Cty., Tex., 964 F. Supp. 2d 686, 785 (S.D. Tex. 2013), aff’d sub nom. Gonzalez v. Harris Cty.,
  Tex., 601 F. App’x 255 (5th Cir. 2015) (same). Moreover, courts frequently credit the types of
  discrimination and disparities presented by Dr. Sugrue in considering Senate Factor Five. See
  e.g., Port Chester, 704 F. Supp. 2d at 435 (considering disparities in housing in finding that
  plaintiffs satisfied Senate Factor Five); Rodriguez, 964 F. Supp. 2d at 786 (considering
  educational disparities in finding that plaintiffs satisfied Senate Factor Five); Large v. Fremont
  Cty., Wyo., 709 F. Supp. 2d 1176, 1218–19 (D. Wyo. 2010) (considering disparities in
  socioeconomic status in finding that plaintiffs satisfied Senate Factor Five); Missouri State
  Conference of the Nat’l Ass’n for the Advancement of Colored People v. Ferguson-Florissant
  Sch. Dist., 201 F. Supp. 3d 1006, 1071 (E.D. Mo. 2016), aff’d, 894 F.3d 924, 940 (8th Cir. 2018)
  (considering disparities in policing practices in finding that plaintiffs satisfied Senate Factor
  Five); Pope v. Cty. of Albany, 94 F. Supp. 3d 302, 326 (N.D.N.Y. 2015) (considering disparities
  in disease infection rates in finding that plaintiffs satisfied Senate Factor Five).

                  Dr. Sugrue testified today about discrimination and disparities suffered by Islip’s
  Latinos relating to housing, education, and socioeconomic status, and he will offer testimony of
  additional discrimination and disparities tomorrow. Plaintiffs’ expert Dr. McDonald has already
  testified that Latino voters turn out to vote less than white voters in Islip. (Trial Tr. 579:7–11.)
  Plaintiffs’ expert Dr. Rene Rocha, who will testify later this week, will not only offer further
  testimony that Latino political participation in Islip is depressed, he will also surpass Plaintiffs’
  burden under Senate Factor Five and testify that certain housing, socioeconomic, and educational
  disparities help to explain Latino’s depressed levels of participation.

                 We hope that this information is helpful to the Court. We look forward to
  continuing Dr. Sugrue’s testimony tomorrow.

                                          Respectfully submitted,

                                          /s/ Sara E. Hershman

                                          Sara E. Hershman
                                          Counsel for Plaintiffs
  cc: All Counsel (via ECF)
